Citation Nr: 1819169	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-31 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a compensable disability rating for hypertension

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected residuals of a left femur fracture with functional one-inch shortening and left hip sprain (left leg disability) or bilateral shoulder disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to April 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma.

In September 2015, the Veteran testified at a hearing before a Decision Review Officer (DRO).  A transcript of that hearing is of record.

In June 2016, the Board remanded these matters for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of service connection for a cervical spine disability to include as secondary to service-connected residuals of a left femur fracture with functional one-inch shortening and left hip sprain (left leg disability) or bilateral shoulder disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the rating period, the Veteran required medication for control of his hypertension, but he does not have a history of diastolic pressure readings predominantly 100 or more; his diastolic readings during the rating period have been predominantly been below 100 and his systolic pressure readings during the rating period were predominantly less than 160.


CONCLUSION OF LAW

The criteria for a compensable disability rating for hypertension have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.104, Diagnostic Code (DC) 7101 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Board notes that where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the  possibility that different ratings may be warranted for different time periods.

Initially, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  Under 38 C.F.R. § 3.400(o)(2), the effective date in a claim for an increased rating will be one year prior to the date of receipt of the increased rating claim provided that the evidence reflects a worsening of the disability during that one year time period.  See Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).  

The Veteran's service-connected hypertension is rated under 38 C.F.R. § 4.101, DC 7101.  DC 7101 provides that a 10 percent rating is warranted for diastolic pressure predominately 100 or more; systolic pressure predominately 160 or more, or if there is a history of diastolic pressure predominately 100 or more and the individual requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  A 60 percent rating is warranted for diastolic pressure predominantly 130 or more.

The Veteran's hypertension was assigned a noncompensable rating since his December 2010 grant of service connection.  In June 2013, the Veteran indicated that his hypertension had increased in severity.  

In September 2012, a VA medical center (VAMC) record recorded the Veteran's blood pressure as 144/86.  His blood pressure was noted to be uncontrolled and he was advised to increase his blood pressure medication.  

In October 2012, a VAMC record showed the Veteran had completed a blood pressure flow sheet for the dates of September 22, 2012, through October 2, 2012.  His morning results indicated his systolic range was between 99-130 and his diastolic range was between 74-86.  His afternoon results were between 121-146 systaltic and 76-86 diastolic.  It was noted that his blood pressure had improved.

In January 2013, a VA examination indicated the Veteran's blood pressure was 148/92, 146/92, and 150/92.  He reported taking two types of hypertension medication.  No other findings or complications from hypertension were found.  He was not found to have a history of a diastolic blood pressure elevation to predominantly 100 or more.

In November 2013, a VAMC record showed the Veteran's blood pressure to be 130/88.  He stated that he did not take his blood pressure medication.  His hypertension was noted to be stable.  

An April 2014 VAMC record indicated that the Veteran had reported being in the emergency room three times in the last two months in regards to epigastric discomfort and an elevated blood pressure.  The Veteran indicated that his heart rate jumped to 150 or 175 and he was now taking the prescribed medication to reduce his heart rate.

In May 2014, a VAMC record showed the Veteran's reported blood pressure to be 168/75.

In September 2014, a VAMC nursing note recorded the Veteran's blood pressure at 144/71.  Repeat blood pressure readings indicated the Veteran's blood pressure was 152/78 and 140/70.  He stated he had not taken his blood pressure medication.

In October 2014, the Veteran reported to a VAMC stating his blood pressure was high.  He reported his blood pressure was 184/92; he also rechecked after taking his medication and reported that his blood pressure was 164/92.  A separate telephone encounter record indicated that his blood pressure was 172/88. 

In February 2015, a VAMC indicated the Veteran's blood pressure was 133/79.

An August 2015 VAMC record recorded the Veteran's blood pressure at 124/70.

In September 2015, the Veteran testified at a hearing before a DRO.  He stated that if he does not take his medication his blood pressure is in the 148-150/92-98 range.  

In September/October 2015, the Veteran underwent a three day blood pressure check at a VAMC.  His blood pressure over the three days was recorded at 143/79, 138/75, and 145/78.

In February 2016, a VAMC record indicated the Veteran's blood pressure was 143/77.

In July 2017, the Veteran underwent a VA examination regarding his hypertension.  The Veteran reported that he took three types of blood pressure medication.  His blood pressure was recorded as 138/72, 132/72, and 128/72.  He was not found to have any complications from hypertension.  He was not found to have a history of a diastolic blood pressure elevation to predominantly 100 or more.  

In view of the above, the Board finds that the Veteran's hypertension is properly assigned a noncompensable rating.  Although the Veteran requires medication for control of his hypertension, he does not have a history of diastolic pressure predominantly 100 or more.  In addition, as set forth above, his diastolic pressure readings have been less than 100 and almost all of his systolic pressure readings have been less than 160.  The Board acknowledges that the Veteran has periodically reported systolic pressure readings above 160, but does not find that the evidence or record supports a finding that the Veteran's systolic pressure has been predominantly above 160 through the time of the Veteran's appeal.  In fact, on readings performed on examinations or as recorded during VA health checks, his readings were never over 160. Accordingly, the disability does not meet the criteria for a compensable rating.

The Board finds the January 2013 and July 2017 VA examiners' medical opinions highly probative to the issue of the severity of the Veteran's hypertension.  Specifically, the examiners interviewed the Veteran and conducted a physical examination.  Moreover, the examiners had the requisite medical expertise and had sufficient facts and data on which to base their conclusions.  As such, the Board accords the VA examination opinions great probative weight.  

Additionally, the Board has considered the Veteran's lay statements.  While the Veteran is competent to report his symptoms and blood pressure readings, whether a disability meets the schedular criteria for the assignment of an evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Here, although the Veteran may believe that he meets the criteria for a compensable rating, the medical findings show that he does not meet the schedular requirements for a compensable rating, as explained and discussed above.  The Board has concluded that the medical evidence, prepared by skilled professionals, is more probative in regards to the Veteran's degree of disability.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for the Veteran's hemorrhoids.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a compensable disability rating for hypertension is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

As stated above, in June 2016 the Board remanded the issue of service connection for a cervical spine disorder, to include as secondary to the Veteran's service connected disabilities, for a VA records review.  A records review examination was performed in July 2017.  However, that opinion failed to provide an opinion on a secondary basis with respect to each of the Veteran's service connected disabilities at issue, to include on the basis of aggravation.  Thereafter, a supplemental opinion was requested.  In a January 2018 supplemental opinion, the examiner provided an opinion that not responsive to the questions posed in the June 2016 remand.  As such, the Board is left with medical opinions that are inadequate for adjudication purposes and that do not comply with the Board's June 2016 remand instructions. A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, an additional remand of this issue consistent with the prior remand instructions is warranted.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the record any outstanding VA medical records.  

2.  Thereafter, schedule the Veteran for a new VA examination, by an appropriately qualified VA physician (M.D.) who has not previously examined the Veteran to obtain an opinion on the nature and etiology of the Veteran's cervical spine disability.  All necessary tests and studies should be accomplished.  It is left to the examiner's discretion whether to examine the Veteran.  

a.  The claims file must be reviewed by the examiner.  The examiner's attention is directed to the June 2009 and August 2014 VA medical center cervical MRIs.

b.  The examiner should identify all cervical spine disorders that have been present during the period of the claim, including orthopedic and/or neurological disorders.  

c.  The examiner should then opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's cervical spine disability arose in service or is causally related to service, to include the Veteran's contention that his in-service motor vehicle accident caused this current neck disability.  

d.  If any disability of the cervical spine is not directly related to service, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that such was (a) caused by; or (b) has been permanently worsened beyond the normal progression (aggravated) as a result of the Veteran's service-connected left femur fracture with functional one-inch shortening and left hip sprain (left leg disability) or bilateral shoulder disabilities.  

A detailed rationale for the requested opinions must be provided.  All relevant medical and lay evidence, including the service treatment records, and the Veteran's statements and contentions regarding the onset of his disability, must be discussed in the rationale.  The Veteran is competent to report his symptoms, and his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

3.  After ensuring compliance with the development requested above, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


